Citation Nr: 9933112	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-04 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lichen simplex 
chronicus, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased rating for degenerative 
changes at C5-6, currently assigned a 10 percent evaluation.

3.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service for more than 20 
years including from January 1953 to January 1956 and from 
May 1973 to August 1977, after which he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, denied 
entitlement to service connection for arthritis of multiple 
joints, and increased ratings for lichen simplex chronicus 
and degenerative changes C5-6 and service connection for 
arthritis of multiple joints.

The veteran provided testimony before the undersigned at a 
hearing held at the RO in August 1999, a transcript of which 
has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  Lichen simplex chronicus is not manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance.

2.  Degenerative changes at C5-6 are not manifested by x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations or limitation of motion of the cervical spine.

3.  The claim of entitlement to service connection for 
arthritis of multiple joints is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for lichen simplex chronicus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative changes at C5-6 are not met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1999).

3.  The claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Increased Evaluation for Lichen Simplex Chronicus

In March 1989 the RO granted an increased rating for the 
veteran's service-connected lichen simplex chronicus from 10 
percent to 30 percent.  The basis for the increased 
evaluation was medical evidence from a VA examination which 
showed that the veteran's skin condition had worsened.  

The examination revealed hyperpigmented lichenified 
eczematous plaques present on the veteran's elbows, knees, 
groin, inner medial thigh areas, back, neck and upper thigh.  
They had minimal scales and some were excoriated.  None were 
infected and there was no pustule or vesicle formation.  
There were hypopigmented scaly macules on the upper chest, 
shoulders and upper back.  Eczematous eruption covered 
approximately 15 percent of the veteran's body surface.  

In addition private treatment records showed the veteran 
received regular treatment for his skin disability since 
March 1985, but with increased frequency during 1988.

In May 1990 the veteran filed a claim for an increased rating 
for his skin disability, evaluated at 30 percent disabling.  
He contended that he was having a lot more trouble with his 
skin disability.  

Examination at VA Medical Center (MC) in June 1990 revealed 
multiple lichenified hyperpigmented excoriated plaques 
involving the extensor aspect of the knees as well as the 
popliteal fossa, extensor aspect of the elbows, posterior 
aspect of the neck, and a plaque in the right lower quadrant 
area.  There were also plaques on the fingers.  The diagnosis 
was lichen simplex chronicus/nummular dermatitis.  It was 
likely that the veteran had long standing nummular 
dermatitis.

In an August 1990 letter the RO informed the veteran that his 
claim for an increased evaluation for his skin condition had 
been denied.  The RO's determination was based on evidence 
that showed no ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  The 
veteran filed notice of disagreement and requested a local 
hearing.

A hearing was held in September 1990.  Thereafter, the 
hearing officer determined that the veteran's service-
connected skin disability evaluated at 30 percent would 
continue.  The veteran filed an appeal to the Board.  In 
January 1991 the Board denied entitlement to an increased 
rating for lichen simplex chronicus.

In July 1995 the veteran requested the RO to reopen the claim 
for an increased evaluation for his service-connected skin 
disability.  Upon evaluation of the veteran's claim, the RO 
determined that his service-connected chronic lichens simplex 
would remain at 30 percent.  The RO based its decision on the 
basis that private treatment records did not demonstrate 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance.

In August 1996 the veteran again requested the RO to reopen 
the claim for an increased evaluation for his service-
connected skin disability.  To support his claim he submitted 
medical treatment reports from a dermatologist dated from 
February 1985 to April 1995.  The dermatologist noted that a 
rash was on the veteran's face, trunk, arms, and legs,  and 
is only controlled with intensive topical therapy and 
systemic therapy.  The dermatologist diagnosed severe 
allergic contact dermatitis.  He noted that the veteran would 
be experiencing such skin problems off and on for the rest of 
his life.

In a February 1997 letter, the RO responded to the veteran's 
request to reopen his claim and therein informed him that he 
was currently service-connected for lichen simplex chronicus 
and if he wished to file for an increased disability 
evaluation he should provide recent medical evidence dated 
within the past year showing that his skin disability had 
increased in severity.

The veteran submitted non-pertinent private hospital 
treatment records.

In a July 1995 letter, the veteran's dermatologist stated 
that he had experienced multiple episodes of severe 
dermatitis.  He further stated that the veteran developed 
severe reactions on his trunk and extremities with 
vesiculation and itching.

In July 1997 the veteran underwent a VA dermatological 
examination.  He complained of severe itching in his scrotal 
area and legs.  He reported that the sun and the summer 
season tended to exacerbate his skin disability.  He felt 
that his skin overall was dry, scaly and itchy.  He stated 
that creams and lotions helped somewhat.  He denied any 
subjective symptoms other than itching.  

The examiner noted hyperpigmented lichenified patches over 
the left leg and bilateral scrotal areas.  There were small 
areas of hyperpigmentation within the lichenified patches.  
He further noted that the configuration of the lesions was 
that of ill-defined patches that were thickened and rough.  
He noted that he scratched the area constantly.  The 
diagnosis was lichen simplex chronicus.

In October and November 1997 the RO determined that the 
evaluation of 30 percent for lichen simplex chronicus would 
continue.  The veteran filed a notice of disagreement.  He 
appealed to the Board and requested a hearing.

At his personal hearing before the undersigned at the RO in 
August 1999, the veteran testified that he had a rash that 
was broken open.  He stated that it was on his, chest, ankle, 
and groin and behind his knees.  He also stated that his feet 
break out with what looks like blisters.  Hearing Transcript 
(Tr.), pp. 16-19.  He stated that his skin breaks and turns 
into sores.  Tr., p. 18.  He stated that the doctor 
prescribed steroids for the skin condition.  Tr., p. 19.  He 
further stated that his skin condition prevents him from 
cutting grass and taking his children places.  He said it is 
hard for him to go in the kitchen to cook.  Tr., p. 23.

Increased Rating for Degenerative Changes at C5-6

The veteran was service-connected for mild degenerative 
changes at C5-6 in January 1978 and assigned a 10 percent 
evaluation.  The RO based its decision on treatment records 
of July 1977 that showed the veteran had pain in the back of 
the neck that radiated down the right arm with tingling of 
the right hand.  X-ray showed significant narrowing at C5-6 
and the impression was significant degenerative disc at C5-6.  
The veteran was prescribed Parafon Forte and a cervical 
collar.  VA examination revealed minimal degenerative changes 
at C5-6 consistent with spur formation and narrowing of the 
disc space.

In June 1996 the veteran filed a claim for an increased 
evaluation for degenerative changes at C5-6.  He contended 
that his arthritis had worsened.

In July 1996 the veteran underwent a VA compensation 
examination of his spine.  The examiner noted that he was 
using a crutch because he was afraid he would fall.  The 
examiner further noted that he walked with a halting gait.  
He had an 8 centimeter scar of the left lower anterior neck.  
It was reported that he had no postural abnormalities or 
fixed deformity.  The musculature of the neck was normal.  
Range of motion on forward flexion was 52 degrees, backward 
extension was 32 degrees, rotation to the left was 26 degrees 
and rotation to the right was 21 degrees.  There was no 
objective evidence of pain on motion.  The diagnosis was 
degenerative disk disease and arthritis of the cervical 
spine.  X-ray revealed anterior spinal fusion of C5-7.  It 
also revealed mild degenerative joint disease of the upper C-
spine.  No other bony abnormalities were noted.

In September 1996 the RO determined that the veteran's 
evaluation of 10 percent for degenerative changes at C5-6 
would continue.

In March 1997 the veteran filed notice of disagreement with 
the RO's determination denying entitlement to an increased 
evaluation for degenerative changes at C5-6.

In October 1997 the RO issued a rating decision and, in 
pertinent part, denied an increased evaluation for the 
service-connected degenerative changes at C5-6.

At his personal hearing before the undersigned at the RO in 
August 1999 the veteran testified that he has pain everyday.  
He further testified that the pain radiates down his arms and 
affects his ability to write.  He stated that it is difficult 
for him to get up after lying down or sitting.  Hearing 
Transcript (Tr.), pp. 25-26.  He said he takes Ibuprofen for 
the pain.  Tr., p. 27.  He stated that he exercises on his 
bicycle.  Tr., p. 28.

Service Connection for Arthritis of Multiple Joints

Service medical records reveal no treatment or diagnosis of 
arthritis of the knees, ankle, arms or shoulders during 
active military service.  

Various medical examinations conducted intermittently in 
service from 1960 to 1977 indicate an abnormality of the 
upper extremities that pertained to a traumatic amputation of 
the tips of the fingers of the left hand.

Post-service medical records reveal that the veteran was seen 
in January 1996 at a VAMC for a swollen, painful left knee.  
It was indicated that he had difficulty walking.  The records 
further reveal that an arthrocentesis of the left knee had 
been performed to remove fluid so that a diagnosis could be 
made.

He was examined by a private physician in February 1996 due 
to complaints of joint swelling and pain.  The diagnosis was 
rheumatoid arthritis.

In March 1997 the veteran filed a claim for service 
connection for arthritis of his shoulders, arms, hands, legs, 
and knees.

In July 1997 the veteran underwent a VA compensation 
examination for the joints.  Medical history revealed that he 
had sought treatment for soreness and pain in both shoulders 
and elbows in 1995.  He reported that he had pain in both 
shoulders, both elbows, both wrists and both knees.  He 
further reported that he could not pick up more than five 
pounds most of the time.  Examination revealed there was no 
swelling at that time.  There was no deformity present.  
There was no subluxation, lateral instability, malunion or 
nonunion.  The diagnosis was generalized degenerative 
arthritis with evidence of some loss of motion and persistent 
pain.

In October 1997 the RO denied the veteran's claim for service 
connection for arthritis of multiple joints.  He appealed the 
RO's decision to the Board and requested a hearing.

At his personal hearing before the undersigned at the RO in 
August 1999 the veteran testified that he has arthritis of 
the knees, ankle, both arms, legs, and shoulders.  Hearing 
Transcript (Tr.). pp. 7, 11.  He testified that he has been 
prescribed Ibuprofen for pain.  Tr., p. 12.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).



In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the cervical spine.  A 20 percent evaluation may 
be assigned for moderate limitation of motion of the cervical 
spine.  A 30 percent evaluation may be assigned for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5290.

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996);  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true; however, an 
appellant's statements will not support a well-grounded claim 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether  a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis
Increased Evaluations for Lichen Simplex Chronicus and
Degenerative Changes C5-6

Initially the Board notes that the veteran's claims for 
increased evaluations for his lichen simplex chronicus and 
degenerative changes at C5-6 are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107; that is, plausible claims have 
been presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

Where the veteran has presented a well-grounded claim, VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  The Board is satisfied that all relevant facts have 
been properly developed.  White v. Derwinski, 1 Vet. App. 519 
(1991).  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's lichen simplex 
chronicus and degenerative changes at C5-6.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.

The Board notes that the RO has rated the veteran's lichen 
simplex chronicus by analogy to eczema under 38 C.F.R. § 
4.118, Diagnostic Code 7806.  See 38 C.F.R. § 4.20 (1999).  
The veteran has been provided the essential rating criteria.  
The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).

In this case, the veteran contends that an increased 
valuation for his skin disability is warranted because it has 
worsened.  A higher evaluation of 50 percent is warranted in 
cases where the skin disability is manifested by ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Private treatment records show that the veteran has severe 
allergic contact dermatitis.  The records also show that he 
has undergone extensive testing to prevent recurring episodes 
of dermatitis.  On VA examination the veteran had 
hyperpigmented lichenified patches over the left leg and 
bilateral scrotal area and small areas of hyperpigmentation 
within these lichenified patches.  However, the medical 
evidence does not show the veteran's skin disability to have 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
residuals to warrant a 50 percent evaluation.

Since the evidence of record does not demonstrate the 
presence of symptomatology resulting from the veteran's 
service-connected lichen simplex chronicus as required for an 
evaluation of 50 percent, the Board finds that an increased 
evaluation is not warranted.



Degenerative Changes at C5-6

The veteran currently has a 10 percent evaluation for 
degenerative changes at C5-6 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 10 percent evaluation is assigned 
under Diagnostic Code 5003 when limitation of motion is not 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion with x-ray 
showing involvement of 2 or more major joints or 2 or more 
minor joint groups.  In order to warrant a higher rating of 
20 percent (the maximum rating under Diagnostic Code 5003) 
there must be x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

In the instant case, the veteran's degenerative changes at 
C5-6 are not rated on the basis of limitation of motion 
because VA examination of the spine revealed there was no 
objective evidence of pain on motion.  Moreover, neither the 
private treatment records nor VA examination revealed 
swelling or muscle spasm of the spine.  Thus, there are no 
objective findings of limitation of motion and the 
degenerative changes at C5-6 will not be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the cervical spine.  In any event, the clinical 
evidence of record has not demonstrated moderate limitation 
of motion of the cervical spine which would warrant an 
increased evaluation of 20 percent under diagnostic code 
5290.

There is no competent medical evidence of record to show that 
the veteran experiences occasional incapacitating 
exacerbations due to his degenerative changes at C5-6.  The 
medical records show that the veteran had a disk replaced in 
his neck in 1985.  The record does not show that the veteran 
sought any further treatment for his degenerative changes at 
C5-6.

Since the evidence of record does not demonstrate the 
presence of symptomatology resulting from the veteran's 
service-connected degenerative changes at C5-6 as required 
for an evaluation of 20 percent, the Board finds that an 
increased evaluation is not warranted.

The Board has also considered the criteria contained in 38 
C.F.R. §§ 4.40 and 4.45 with respect to functional loss and 
disability of the joints, respectively.  As noted above, the 
probative medical evidence shows that the degenerative 
changes at C5-6 are manifested by complaints of pain.  The 
veteran stated that he has pain that radiates down his right 
arm.  The veteran indicated he is able to exercise by riding 
a bicycle. Although the VA examiner noted that he walks with 
a halting gait, there was no objective evidence of pain on 
motion.  Based on the foregoing, the Board concludes that an 
evaluation is not warranted on the basis of functional loss 
due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board finds that the criteria have not been 
met for increased evaluations for lichen simplex chronicus 
and degenerative changes at C5-6.  

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact such 
disabilities may have on the earning capacity of the veteran. 
38 C.F.R. §§ 4.1, 4.2;  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claims for increased evaluations.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

No question has been presented as to which of two evaluations 
would more properly classify the severity of lichen simplex 
chronicus and degenerative changes at C5-6.  38 C.F.R. § 4.7 
(1999).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the case at hand, the Board notes that the RO not only 
provided the veteran with the criteria for assignment of an 
extraschedular evaluation, it also discussed the provisions 
thereof in light of his claim and determined that he was not 
entitled to an increased evaluation on an extraschedular 
basis.

The Board agrees with the determination of the RO in this 
instance.  The evidence is presented in the form of medical 
history, examination and hearing testimony.  It has not shown 
that the lichen simplex chronicus and residuals of 
degenerative changes at C5-6 have rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of the regular 
schedular standards.  

There is no basis upon which to predicate referral of the 
case to the Undersecretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
assignment of increased evaluations for lichen simplex 
chronicus and degenerative changes at C5-6 on an 
extraschedular basis.  In this regard, the Board notes that 
the veteran has not contended that his lichen simplex 
chronicus and degenerative changes at C5-6 markedly interfere 
with his employment, nor that they have required frequent 
inpatient case.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign increased evaluations for 
lichen simplex chronicus and degenerative changes at C5-6.

Service Connection for Arthritis of Multiple Joints.

Section 5107 of Title 38, United State Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because he has failed to meet this burden, the Board finds 
that his claim of entitlement to service connection for 
arthritis of multiple joints must be denied as not well 
grounded.

The evidence of record fails to show that arthritis of 
multiple joints was incurred in or caused by service.  Under 
applicable regulations, service connection for arthritis may 
be granted if the disease is manifested to a compensable 
degree within one year following service.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In the instant case, the veteran 
was discharged from service in August 1977.  The record 
indicates that initial complaints of joint swelling and pain 
of the shoulders and left knee by the veteran began in 
February 1996, approximately 19 years after service.

The veteran testified at his hearing that he was treated for 
arthritis of his joints while in service and that he is 
currently being treated.  However, service medical records 
reveal no such treatment.  The veteran's testimony does not 
provide competent medical evidence to establish a medical 
nexus between his claimed arthritis and an incurrence in 
service.  The Court has held, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

There is no competent medical evidence of record linking post 
service reported multiple joint arthritis to the veteran's 
periods of active service.  The Board notes that the 
appellant has not submitted any competent medical evidence to 
show that under any of the laws and regulations pertaining to 
service connection claims, he has multiple joint arthritis 
which has been linked to his service.  Moreover, the 
competent medical evidence of record does not suggest that 
post service reported multiple joint arthritis is related to 
service.  In other words, the veteran's claim is predicated 
on his own lay opinion.  Based on the implausibility of the 
veteran's claim, the Board must deny his claim for arthritis 
of multiple joints as being not well-grounded.  

As the veteran's claim for service connection for arthritis 
of multiple joints is not well grounded, the doctrine of 
reasonable doubt has no application to his case.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded him greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
lichen simplex chronicus is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes at C5-6 is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of multiple 
joints, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

